UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-1043 Brunswick Corporation (Exact name of registrant as specified in its charter) Delaware 36-0848180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 N. Field Court, Lake Forest, Illinois 60045-4811 (Address of principal executive offices) (Zip Code) (847) 735-4700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares of Common Stock ($0.75 par value) of the registrant outstanding as of October 26, 2007, was 87,935,659. BRUNSWICK CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q September 29, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Income for the three months and nine months ended September 29, 2007, and September 30, 2006 (unaudited) 1 Condensed Consolidated Balance Sheets as ofSeptember 29, 2007 (unaudited), December 31, 2006, and September 30, 2006 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 29, 2007, and September 30, 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6. Exhibits 41 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements BRUNSWICK CORPORATION Consolidated Statements of Income (in millions, except per share data) (unaudited) Three Months Ended Nine Months Ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Net sales $ 1,326.2 $ 1,337.8 $ 4,235.2 $ 4,294.2 Cost of sales 1,067.8 1,048.9 3,348.1 3,337.1 Selling, general and administrative expense 207.3 182.5 627.5 549.8 Research and development expense 31.0 32.1 100.2 96.6 Impairment charges 66.4 – 66.4 – Operating earnings (loss) (46.3 ) 74.3 93.0 310.7 Equity earnings 3.0 2.9 16.4 14.7 Other income (expense), net 7.5 0.5 7.3 (2.2 ) Earnings (loss) before interest and income taxes (35.8 ) 77.7 116.7 323.2 Interest expense (12.8 ) (15.7 ) (39.7 ) (43.5 ) Interest income 1.9 5.0 5.6 10.4 Earnings (loss) before income taxes (46.7 ) 67.0 82.6 290.1 Income tax (benefit) provision (23.0 ) 16.6 15.1 71.1 Net earnings (loss) from continuing operations (23.7 ) 50.4 67.5 219.0 Discontinued operations: Earnings (loss) from discontinued operations, net of tax 4.6 (13.9 ) 8.6 (31.9 ) Gain on disposal of discontinued operations, net of tax 21.0 – 28.7 – Net earnings (loss) from discontinued operations 25.6 (13.9 ) 37.3 (31.9 ) Net earnings $ 1.9 $ 36.5 $ 104.8 $ 187.1 Earnings per common share: Basic Net earnings (loss) from continuing operations $ (0.27 ) $ 0.54 $ 0.75 $ 2.32 Earnings (loss) from discontinued operations, net of tax 0.05 (0.15 ) 0.09 (0.34 ) Gain on disposal of discontinued operations, net of tax 0.24 – 0.32 – Net earnings $ 0.02 $ 0.39 $ 1.16 $ 1.98 Diluted Net earnings (loss) from continuing operations $ (0.27 ) $ 0.54 $ 0.75 $ 2.30 Earnings (loss) from discontinued operations, net of tax 0.05 (0.15 ) 0.09 (0.34 ) Gain on disposal of discontinued operations, net of tax 0.24 – 0.32 – Net earnings $ 0.02 $ 0.39 $ 1.16 $ 1.96 Weighted average shares used for computation of: Basic earnings per share 89.0 93.2 90.3 94.5 Diluted earnings per share 89.0 93.7 90.7 95.3 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 1 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets (in millions) September 29, December 31, September 30, 2007 2006 2006 (unaudited) (unaudited) Assets Current assets Cash and cash equivalents, at cost, whichapproximates market $ 327.8 $ 283.4 $ 559.5 Accounts and notes receivable, lessallowances of $36.8, $29.7, and $26.0 510.9 492.3 473.3 Inventories Finished goods 510.7 410.4 398.5 Work-in-process 348.0 308.4 330.6 Raw materials 148.4 143.1 152.6 Net inventories 1,007.1 861.9 881.7 Deferred income taxes 250.3 249.9 282.8 Prepaid expenses and other 75.6 85.4 65.0 Current assets held for sale – 105.5 111.3 Current assets 2,171.7 2,078.4 2,373.6 Property Land 101.4 91.7 87.8 Buildings and improvements 678.9 631.6 618.9 Equipment 1,212.9 1,181.7 1,177.9 Total land, buildings and improvements andequipment 1,993.2 1,905.0 1,884.6 Accumulated depreciation (1,097.2 ) (1,046.3 ) (1,045.4 ) Net land, buildings and improvements andequipment 896.0 858.7 839.2 Unamortized product tooling costs 153.5 156.2 154.0 Net property 1,049.5 1,014.9 993.2 Other assets Goodwill 679.2 663.6 659.4 Other intangibles, net 249.7 322.6 345.8 Investments 139.5 142.9 140.0 Other long-term assets 181.9 195.1 228.5 Long-term assets held for sale – 32.8 94.2 Other assets 1,250.3 1,357.0 1,467.9 Total assets $ 4,471.5 $ 4,450.3 $ 4,834.7 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 2 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets (in millions, except share data) September 29, December 31, September 30, 2007 2006 2006 (unaudited) (unaudited) Liabilities and shareholders’ equity Current liabilities Short-term debt, including current maturities of long-term debt $ 0.2 $ 0.7 $ 249.7 Accounts payable 461.7 448.6 403.3 Accrued expenses 857.8 748.9 742.5 Current liabilities held for sale – 95.0 69.7 Current liabilities 1,319.7 1,293.2 1,465.2 Long-term liabilities Debt 726.1 725.7 726.0 Deferred income taxes 19.6 86.3 138.4 Postretirement and postemployment benefits 225.6 224.2 212.4 Other 277.1 240.4 246.0 Long-term liabilities held for sale – 8.7 8.1 Long-term liabilities 1,248.4 1,285.3 1,330.9 Shareholders’ equity Common stock; authorized: 200,000,000 shares,$0.75 par value; issued: 102,538,000 shares 76.9 76.9 76.9 Additional paid-in capital 386.2 378.7 373.0 Retained earnings 1,934.2 1,820.7 1,928.9 Treasury stock, at cost: 14,605,000; 11,671,000 and 10,746,000 shares (418.6 ) (315.5 ) (284.5 ) Accumulated other comprehensive loss, net of tax (75.3 ) (89.0 ) (55.7 ) Shareholders’ equity 1,903.4 1,871.8 2,038.6 Total liabilities and shareholders’ equity $ 4,471.5 $ 4,450.3 $ 4,834.7 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 BRUNSWICK CORPORATION Condensed Consolidated Statements of Cash Flows (in millions) (unaudited) Nine Months Ended September 29, 2007 September 30, 2006 Cash flows from operating activities Net earnings from continuing operations $ 67.5 $ 219.0 Depreciation and amortization 130.2 123.1 Impairment charges 66.4 – Income taxes 9.4 3.7 Changes in non-cash current assets and current liabilities (50.0 ) (143.7 ) Other, net 16.4 13.9 Net cash provided by operating activities of continuing operations 239.9 216.0 Net cash used for operating activities of discontinued operations (19.3 ) (38.2 ) Net cash provided by operating activities 220.6 177.8 Cash flows from investing activities Capital expenditures (156.3 ) (139.7 ) Acquisitions of businesses, net of cash acquired (6.2 ) (82.7 ) Investments 9.1 14.5 Proceeds from the sale of property, plant and equipment 5.3 6.8 Other, net 12.1 (0.4 ) Net cash used for investing activities of continuing operations (136.0 ) (201.5 ) Net cash provided by (used for) investing activities ofdiscontinued operations 65.2 (4.8 ) Net cash used for investing activities (70.8 ) (206.3 ) Cash flows from financing activities Net issuances (repayments) of commercial paper andother short-term debt – (0.2 ) Net proceeds from issuance of long-term debt – 250.0 Payments of long-term debt including current maturities (0.7 ) (0.8 ) Stock repurchases (115.5 ) (163.1 ) Stock options exercised 10.8 14.4 Net cash provided by (used for) financing activities of continuingoperations (105.4 ) 100.3 Net cash used for financing activities of discontinued operations – – Net cash provided by (used for) financing activities (105.4 ) 100.3 Net increase in cash and cash equivalents 44.4 71.8 Cash and cash equivalents at beginning of period 283.4 487.7 Cash and cash equivalents at end of period $ 327.8 $ 559.5 The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Note 1 – Significant Accounting Policies Interim Financial Statements.The unaudited interim consolidated financial statements of Brunswick Corporation (“Brunswick” or “the Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Therefore, certain information and disclosures normally included in financial statements and related notes prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the consolidated financial statements and related notes included in Brunswick’s 2006 Annual Report on Form 10-K (the 2006 Form 10-K), except for the accounting for unrecognized tax benefits, as discussed in Note 11 – Income Taxes. As indicated in Note 2 – Discontinued Operations, Brunswick’s results as discussed in the Notes to Consolidated Financial Statements reflect continuing operations only, unless otherwise noted.These interim results include, in the opinion of management, all normal and recurring adjustments necessary to present fairly the financial position of Brunswick as of September 29, 2007, December 31, 2006, and September 30, 2006, the results of operations for the three months and nine months ended September 29, 2007, and September 30, 2006, and the cash flows for the nine months ended September 29, 2007, and September 30, 2006.Due to the seasonality of Brunswick’s businesses, the interim results are not necessarily indicative of the results that may be expected for the remainder of the year. The Company maintains its financial records on the basis of a fiscal year ending on December 31, with the fiscal quarters ending on the Saturday closest to the end of the period (thirteen-week periods).The first three quarters of fiscal year 2007 ended on March 31, 2007, June 30, 2007, and September 29, 2007, and the first three quarters of fiscal year 2006 ended on April 1, 2006, July 1, 2006, and September 30, 2006. Recent Accounting Pronouncements. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements,” (SFAS 157), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS 157 is not expected to have a material impact on the Company’s financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115” (SFAS 159). SFAS 159 permits entities to choose to measure certain financial assets and financial liabilities at fair value at specified election dates. Unrealized gains and losses on items for which the fair value option has been elected are to be reported in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company does not believe that the adoption of SFAS 159 will have a material impact on its financial statements. Note 2 – Discontinued Operations On April 27, 2006, Brunswick announced its intention to sell the majority of its Brunswick New Technologies (BNT) business unit, consisting of the Company’s marine electronics, portable navigation device (PND) and wireless fleet tracking businesses.Therefore, the Company has reported these BNT businesses as discontinued operations in accordance with the criteria of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” related to the classification of assets to be disposed of by sale. In March 2007, Brunswick completed the sales of BNT’s marine electronics and PND businesses to Navico International Ltd. and MiTAC International Corporation, respectively, for net proceeds of $40.6 million. A $4.0 million after-tax gain was recognized with the divestiture of these businesses in 2007. Post-closing adjustments with respect to these sales were finalized in the third quarter of 2007. In July 2007, the Company completed the sale of BNT’s wireless fleet tracking business to Navman Wireless Holdings L.P. for net proceeds of $29.0 million, resulting in an after-tax gain of $24.7 million. This transaction completed the sale of the BNT businesses classified as discontinued operations. 5 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) The following table discloses the results of operations for BNT, including the gain on the divestitures, reported as discontinued operations for the three months and nine months ended: Three Months Ended Nine Months Ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 (in millions) Net sales $ 2.2 $ 75.6 $ 99.7 $ 193.0 Pre-tax earnings (loss) $ 21.9 $ (13.2 ) $ 24.0 $ (47.7 ) There are no remaining net assets available for sale as of September 29, 2007. The following table reflects the financial position of the net assets of BNT disaggregated and reported as discontinued operations in prior periods, which reflects the pre-tax non-cash asset impairment charge of$73.9 million, $85.6 million after-tax,taken in the fourth quarter of 2006: December 31, 2006 September 30, 2006 (in millions) Accounts receivable $ 51.5 $ 51.8 Inventory, net 52.5 57.5 Other current assets 1.5 2.0 Total current assets 105.5 111.3 Goodwill and intangible assets 19.8 74.3 Investments 6.1 – Property, plant and equipment 6.9 19.9 Total long-term assets 32.8 94.2 Total assets 138.3 205.5 Accounts payable 46.4 35.7 Accrued expenses 48.6 34.0 Total current liabilities 95.0 69.7 Long-term liabilities 8.7 8.1 Total liabilities 103.7 77.8 Net assets $ 34.6 $ 127.7 6 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Note 3 – Share-Based Compensation On January 1, 2006, the Company adopted the provisions of SFAS No. 123 (revised 2004), “Share-Based Payment,” (SFAS 123R), which is a revision of SFAS No. 123, “Accounting for Stock-Based Compensation.” SFAS 123R supersedes Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees,” and amends SFAS No. 95, “Statement of Cash Flows.” SFAS 123R requires the Company to recognize all share-based payments to employees, including grants of stock options and the compensatory elements of employee stock purchase plans, in its income statement based upon the fair value of such share-based payments. Share-based employee compensation cost (benefit) is recognized as a component of Selling, general and administrative expense in the Consolidated Statements of Income.Refer to Note 15 to the consolidated financial statements in the 2006 Form 10-K for further details regarding the Company’s adoption of SFAS 123R. Under the 2003 Stock Incentive Plan (Plan), the Company may grant stock options, stock appreciation rights (SARs), nonvested stock and other types of share-based awards to executives and other management employees. Under the Plan, the Company may issue up to 8.1 million shares, consisting of treasury shares and authorized, but unissued shares of common stock.As of September 29, 2007, 4.0 million shares were available for grant. Stock Options and SARS Prior to 2005, the Company primarily issued share-based compensation in the form of stock options, and had not issued any SARs. Since the beginning of 2005, the Company has issued stock-settled SARs and has not issued any stock options. Generally, stock options and SARs are exercisable over a period of 10 years, or as otherwise determined by the Human Resources and Compensation Committee of the Board of Directors, and subject to vesting periods of four years. The exercise price of stock options and SARs issued under the Plan cannot be less than the fair market value of the underlying shares at the date of grant. During the three months and nine months ended September 29, 2007, there were 0.0 million and 0.9 million SARs granted, respectively. Total expenses for SARs were $1.5 million and $3.9 million for the three months and nine months ended September 29, 2007, respectively.During the corresponding periods ended September 30, 2006, there were 0.0 million and 0.9 million SARs granted, respectively. Total expenses for SARs were $1.4 million and $4.5 million for the three months and nine months ended September 30, 2006. These expenses resulted ina deferred tax asset forthe tax benefit to be realized in future periods. The weighted average fair values of individual SARs granted were $9.91 and $11.88 during 2007 and 2006, respectively.The fair value of each grant was estimated on the date of grant using the Black-Scholes-Merton pricing model utilizing the following weighted average assumptions used for 2007 and 2006: 2007 2006 Risk-free interest rate 4.6 % 4.4 % Dividend yield 1.8 % 1.5 % Volatility factor 29.9 % 31.2 % Weighted average expected life 5.1 - 6.2 years 4.8 - 6.1 years Nonvested stock awards The Company issues nonvested stock awards (stock units) to key employees as determined by the Human Resources and Compensation Committee of the Board of Directors. In addition, employees entitled to receive cash payments under the Company’s Strategic Incentive Plan (a long-term incentive plan for senior employees), may elect to receive a vested stock award instead, with a 20 percent nonvested stock premium.Such awards vest at the time of deferral, with the exception of the premium.Nonvested stock awards (including the premium) have vesting periods of three or four years and are eligible for dividends, which are reinvested and non-voting. All nonvested awards have restrictions on the sale or transfer of such awards during the nonvested period. 7 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) The cost of nonvested stock awards is recognized on a straight-line basis over the requisite service period. During the three months ended September 29, 2007, and September 30, 2006, there were no stock awards granted under these plans and $0.9 million and $1.4 million was charged to compensation expense under these plans, respectively. During the nine months ended September 29, 2007, and September 30, 2006, there were 0.1 million and 0.3 million stock awards granted under these plans, respectively, and $3.2 million and $4.2 million was charged to compensation expense under the Plan, respectively. The weighted average price per nonvested stock award at grant date was $33.00 and $39.15 for the nonvested stock awards granted in 2007 and 2006, respectively.As of September 29, 2007, there was $7.3 million of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Plan.That cost is expected to be recognized over a weighted average period of 1.6 years. Generally, grants of nonvested stock options, SARs and stock units are forfeited if employment is terminated prior to vesting.However, with respect to stock options and SARs, all grants vest immediately: (i) in the event of a change in control; (ii) upon death or disability of the grantee; and (iii) beginning in 2007, upon the sale or divestiture of the business unit to which the grantee is assigned.Stock option and SAR grants made prior to 2006 also vest immediately if the sum of (A) the age of the grantee and (B) the grantee’s total number of years of service, equals 65 or more; grants made in 2006 and later vest immediately if (A) the grantee has attained the age of 62 and (B) the grantee’s age plus total years of service equals 70 or more.Nonvested stock awards granted prior to 2006 vest pro rata if the sum of (A) the age of the grantee and (B) the grantee’s total number of years of service equals 65 or more; grants made in 2006 and later vest pro rata if (A) the grantee has attained the age of 62 and (B) the grantee’s age plus total years of service equals 70 or more. Director Awards The Company issues stock awards to directors in accordance with the terms and conditions determined by the Nominating and Corporate Governance Committee of the Board of Directors. One-half of each director’s annual fee is paid in Brunswick common stock, the receipt of which may be deferred until a director retires from the Board of Directors.Each director may elect to have the remaining one-half paid either in cash, in Brunswick common stock distributed at the time of the award, or in deferred Brunswick common stock units with a 20 percent premium.Each non-employee director is also entitled to an annual grant of restricted stock units, which is deferred until the director retires from the Board. 8 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Note 4 – Earnings per Common Share The Company calculates earnings per share in accordance with SFAS No. 128, "Earnings per Share."Basic earnings per share is calculated by dividing net earnings by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated similarly, except that the calculation includes the dilutive effect of stock options and nonvested stock awards.Weighted average basic shares decreased by 4.2 million shares during both the three months and nine months ended September 29, 2007, versus the comparable periods in 2006, primarily due to the Company’s share repurchase program (as discussed in Note 13 – Share Repurchase Program). The decrease was partially offset by shares issued upon the exercise of employee stock options. Basic and diluted earnings per share for the three months and nine months ended September 29, 2007, and for the comparable periods ended September 30, 2006, were calculated as follows: Three Months Ended Nine Months Ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 (in millions, except per share data) Net earnings (loss) from continuing operations $ (23.7 ) $ 50.4 $ 67.5 $ 219.0 Earnings (loss) from discontinued operations, net of tax 4.6 (13.9 ) 8.6 (31.9 ) Gain on disposal of discontinued operations, net of tax 21.0 – 28.7 – Net earnings $ 1.9 $ 36.5 $ 104.8 $ 187.1 Weighted average outstanding shares – basic 89.0 93.2 90.3 94.5 Dilutive effect of common stock equivalents – 0.5 0.4 0.8 Weighted average outstanding shares – diluted 89.0 93.7 90.7 95.3 Basic earnings per share Net earnings (loss) from continuing operations $ (0.27 ) $ 0.54 $ 0.75 $ 2.32 Earnings (loss) from discontinued operations, net of tax 0.05 (0.15 ) 0.09 (0.34 ) Gainon disposal of discontinued operations, net of tax 0.24 – 0.32 – Net earnings $ 0.02 $ 0.39 $ 1.16 $ 1.98 Diluted earnings per share Net earnings (loss)from continuing operations $ (0.27 ) $ 0.54 $ 0.75 $ 2.30 Earnings (loss) from discontinued operations, net of tax 0.05 (0.15 ) 0.09 (0.34 ) Gain on disposal of discontinued operations, net of tax 0.24 – 0.32 – Net earnings $ 0.02 $ 0.39 $ 1.16 $ 1.96 As of September 29, 2007, there were 4.3 million options outstanding, of which 2.5 million were exercisable.There were 2.9 million and 2.8 million shares of common stock outstanding for which the exercise price of the options was higher than the average market price of the Company’s shares for the quarterly and year-to-date periods ended September 29, 2007, respectively. These options were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive.This compares to 2.3 million and 2.0 million anti-dilutive options that were excluded from the corresponding periods ended September 30, 2006. During the quarter ended September 29, 2007, the Company incurred a net loss from continuing operations. As common stock equivalents have an anti-dilutive affect on the net loss, the equivalents were not included in the computation of diluted earnings per share for the three months ended September 29, 2007. 9 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Note 5 – Commitments and Contingencies Financial Commitments The Company has entered into guarantees of indebtedness of third parties, which are primarily comprised of arrangements with financial institutions in connection with customer financing programs. Under these arrangements, the Company has guaranteed customer obligations to the financial institutions in the event of customer default, generally subject to a maximum amount, which is less than total obligations outstanding.The Company has also guaranteed payments to third parties that have purchased customer receivables from Brunswick and, in certain instances, has guaranteed secured term financing for its customers.In most instances, upon repurchase of the debt obligation, the Company receives rights to the collateral securing the financing. The maximum potential liability associated with these customer financing arrangements was $108.1 million as of September 29, 2007.Any potential payments on these customer financing arrangements would extend over several years. The Company has also entered into arrangements with third-party lenders where it has agreed, in the event of a default by the customer to repurchase from the third-party lender, Brunswick products repossessed from the customer. These arrangements are typically subject to a maximum repurchase amount. The Company’s risk under these arrangements is mitigated by the value of the products repurchased as part of the transaction. The maximum amount of collateral the Company could be required to purchase was $160.4 million as of September 29, 2007. Based on historical experience and current facts and circumstances, and in accordance with FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others – An Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34,” the Company has recorded the estimated net liability associated with losses from these guarantee and repurchase obligations on its Condensed Consolidated Balance Sheets.Historical cash requirements and losses associated with these obligations have not been significant. Financial institutions have issued standby letters of credit and surety bonds conditionally guaranteeing obligations on behalf of the Company totaling $68.4 million as of September 29, 2007.This amount is primarily comprised of standby letters of credit and surety bonds issued in connection with the Company’s self-insured workers’ compensation program as required by its insurance companies and various state agencies. The Company has recorded reserves to cover liabilities associated with these programs. Under certain circumstances, such as an event of default under the Company’s revolving credit facility, or, in the case of surety bonds, a ratings downgrade below investment grade, the Company could be required to post collateral to support the outstanding letters of credit and surety bonds.Surety bonds totaled $15.5 million as of September 29, 2007. Product Warranties The Company records a liability for product warranties at the time revenue is recognized.The liability is estimated using historical warranty experience, projected claim rates and expected costs per claim.The Company adjusts its liability for specific warranty matters when they become known and the exposure can be estimated.The Company’s warranty reserves are affected by product failure rates as well as material usage and labor costs incurred in correcting a product failure.If these estimated costs differ from actual costs, a revision to the warranty reserve would be required. The following activity related to product warranty liabilities from continuing operations was recorded in Accrued expenses and Long-term liabilities – Other during the nine months ended September 29, 2007: 2007 (in millions) Balance at beginning of period $ 161.0 Payments made (90.1 ) Provisions/additions for contracts issued/sold 85.5 Aggregate changes for preexisting warranties (1.0 ) Balance at end of period $ 155.4 10 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Additionally, marine engine customers may purchase a contract from the Company that extends product protection beyond the standard product warranty period.For certain extended warranty contracts in which the Company retains the warranty obligation, a deferred liability is recorded based on the aggregate sales price for contracts sold. The deferred liability is reduced and revenue is recognized over the contract period as costs are expected to be incurred.Deferred revenue associated with contracts sold by the Company that extend product protection beyond the standard product warranty period, not included in the table above, was $19.6 million as of September 29, 2007. Legal and Environmental The Company accrues for litigation exposure based upon its assessment, made in consultation with counsel, of the likely range of exposure stemming from the claim.In light of existing reserves, the Company’s litigation claims, when finally resolved, will not, in the opinion of management, have a material adverse effect on the Company’s consolidated financial position.If current estimates for the cost of resolving any claims are later determined to be inadequate, results of operations could be adversely affected in the period in which additional provisions are required. Tax Case.In February 2003, the United States Tax Court issued a ruling upholding the disallowance by the Internal Revenue Service (IRS) of capital losses and other expenses for 1990 and 1991 related to two partnership investments entered into by the Company. In April 2003, the Company elected to pay the IRS $62 million (approximately $50 million after-tax), and in April 2004, the Company elected to pay the IRS an additional $10 million (approximately $8 million after-tax), in connection with this matter pending settlement negotiations. The payments were comprised of $33 million in taxes due and $39 million of pre-tax interest (approximately $25 million after-tax). The Company elected to make these payments to avoid future interest costs. On March 9, 2005, the Company and the IRS reached a preliminary settlement of the issues involved in and related to this case, in which the Company agreed to withdraw its appeal of the tax ruling. All amounts due as a result of the settlement were covered by the payments previously made to the IRS. In addition, all tax computations related to taxable years 1986 through 2001 were calculated and agreed to with the IRS at the examination level. The statute of limitations related to these taxable years expired on March 9, 2006.As a result of these issues and other assessments, the Company reversed $19.3 million of tax reserves in the first nine months of 2006, consisting of $12.4 million in the first quarter, $5.8 million in the second quarter and $1.1 million in the third quarter, primarily related to the reassessment of underlying exposures. During the second quarter of 2006, Brunswick received a refund of $12.9 million from the IRS related to the final settlement for these tax years. In the third quarter of 2006, the Company recorded an additional tax receivable of $4.1 million for interest related to these tax years. Additionally, these tax years will be subject to tax audits by various state jurisdictions to determine the state tax effect of the IRS's audit adjustments. Chinese Supplier Dispute.Brunswick was involved in an arbitration proceeding in Hong Kong that arose out of a commercial dispute with a former contract manufacturer in China, Shanghai Zhonglu Industrial Company Limited (Zhonglu).The Company filed the arbitration seeking damages based on Zhonglu's breach of a supply and distribution agreement pursuant to which Zhonglu agreed to manufacture bowling equipment.Zhonglu asserted counterclaims seeking damages for alleged breach of contract among other claims.The arbitration tribunal decided in the favor of the Company for a net settlement of $0.1 million in August 2007. Patent Infringement Dispute.In October 2006, Brunswick was sued by Electromotive, Inc. (Electromotive) in the United States District Court for the Northern District of Virginia.Electromotive claimed that a number of engines sold by Brunswick’s Mercury Marine business had infringed an expired patent held by Electromotive related to a method for ignition timing.Trial in the case commenced on July 11, 2007, and, on July 27, 2007, a jury returned a verdict in favor of Electromotive in the amount of approximately $3 million, which was provided for in the second quarter of 2007. In October 2007, the Company and Electromotive subsequently reached agreement to settle the case in lieu of pursuing respective appeals. 11 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Brazilian Customs Dispute.In June 2007, the Brazilian Customs Office issued an assessment against a Company subsidiary in the amount of approximately $14 million related to the importation of Life Fitness products into Brazil.The assessment was based on a determination by Brazilian customs officials that the proper import value of Life Fitness equipment imported into Brazil should be the manufacturer's suggested retail price of those goods in the United States.The assessment consists of duties, penalties and interest on the importation of Life Fitness products into Brazil over the past five years.Brunswick believes that this determination by the Brazilian Customs Office of the value of the imported goods is without merit, and has appealed the assessment.The Company does not believe that the resolution of this dispute will have a material adverse effect on its consolidated financial condition or results of operations. Refer to Note 10 to the consolidated financial statements in the 2006 Form 10-K for disclosure of the potential cash requirements of environmental proceedings and a discussion of other legal matters as of December 31, 2006. Note 6 – Segment Data Brunswick is a manufacturer and marketer of leading consumer brands, and operates in four reportable segments: Boat, Marine Engine, Fitness and Bowling &
